Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-5, 7-13, and 15-20 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mathematical concepts” without significantly more.
	The claims recite:
		store data
		matrix
		plurality of entries
		data values
		a plurality of entries for which there are no data values
		split the matrix
		chunks balanced
		distribution of entries across the matrix
		send
		respective chunks
		corresponding worker computer, processor, or thread
		alternative least squares (ALS)
		receive results
		combine
		respective results
		predicted value
		a subset of the missing entries of the matrix

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. A system, comprising …” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

a non-transitory machine-readable memory configured to store data associated with a matrix having a plurality of entries having data values and a plurality of entries for which there are no data values;

a processor coupled to the memory and configured to:

split the matrix into a plurality of chunks balanced based at least in part on workloads of a plurality of work computers and a distribution of entries across the matrix, and by iteratively adding a column or a row to a chunk until a next column or row would result in an aggregate number of entries having data values that exceeds a target number of entries per chunk;

send each of the respective chunks to a respective worker computer of the plurality of work computers, processor, or thread configured to perform alternative least squares (ALS) processing with respect to the chunk to improve workload balance of hardware components of the plurality of work computers, wherein a number of the respective worker computer, processor, or thread available to perform the ALS processing is associated with the target number of entries per chunk;

receive results from each of the respective worker computer, processor, or thread; and

combine the respective results to determine a predicted value for at least a subset of the missing entries of the matrix.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following “additional elements”:
	(1) memory
	(2) computer, processor, or thread

	A “computer, processor, or thread” is a broad term that includes general purpose computers. Applicant’s Specification recites:

[0034] Figure 9 is a block diagram illustrating an embodiment of a computer system configured to split a sparsely populated matrix into balanced chunks based on observation topology. In various embodiments, techniques disclosed herein may be implemented on a general purpose or special purpose computer or appliance, such as computer 902 of Figure 9. For example, one or more of the worker computers 102, 104, and 106 and work coordination server 110 may comprise a computer such as computer 902 of Figure 9. In the example shown, computer 902 includes a communication interface 904, such as a network interface card, to provide network connectivity to other computers. The computer 902 further includes a processor 906, which may comprise one or more processors and/or cores. The computer 902 also includes a memory 908 and non-volatile storage device 910. In various embodiments, techniques disclosed herein enable one or both of the processor 906 and the memory 908 to be used more efficiently to determine predicted/expected values for missing entries in a large, sparsely-populated data matrix. 

This “computer, processor, or thread” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “memory” is a broad term that includes “any memory that may be connected to a computer”. Applicant’s Specification recites:

[0034] Figure 9 is a block diagram illustrating an embodiment of a computer system configured to split a sparsely populated matrix into balanced chunks based on observation topology. In various embodiments, techniques disclosed herein may be implemented on a general purpose or special purpose computer or appliance, such as computer 902 of Figure 9. For example, one or more of the worker computers 102, 104, and 106 and work coordination server 110 may comprise a computer such as computer 902 of Figure 9. In the example shown, computer 902 includes a communication interface 904, such as a network interface card, to provide network connectivity to other computers. The computer 902 further includes a processor 906, which may comprise one or more processors and/or cores. The computer 902 also includes a memory 908 and non-volatile storage device 910. In various embodiments, techniques disclosed herein enable one or both of the processor 906 and the memory 908 to be used more efficiently to determine predicted/expected values for missing entries in a large, sparsely-populated data matrix. 

This “memory” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) memory
	(2) computer, processor, or thread

	A “computer, processor, or thread” is a broad term that includes general purpose computers. Applicant’s Specification recites:

[0034] Figure 9 is a block diagram illustrating an embodiment of a computer system configured to split a sparsely populated matrix into balanced chunks based on observation topology. In various embodiments, techniques disclosed herein may be implemented on a general purpose or special purpose computer or appliance, such as computer 902 of Figure 9. For example, one or more of the worker computers 102, 104, and 106 and work coordination server 110 may comprise a computer such as computer 902 of Figure 9. In the example shown, computer 902 includes a communication interface 904, such as a network interface card, to provide network connectivity to other computers. The computer 902 further includes a processor 906, which may comprise one or more processors and/or cores. The computer 902 also includes a memory 908 and non-volatile storage device 910. In various embodiments, techniques disclosed herein enable one or both of the processor 906 and the memory 908 to be used more efficiently to determine predicted/expected values for missing entries in a large, sparsely-populated data matrix. 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “memory” is a broad term that includes “any memory that may be connected to a computer”. Applicant’s Specification recites:

[0034] Figure 9 is a block diagram illustrating an embodiment of a computer system configured to split a sparsely populated matrix into balanced chunks based on observation topology. In various embodiments, techniques disclosed herein may be implemented on a general purpose or special purpose computer or appliance, such as computer 902 of Figure 9. For example, one or more of the worker computers 102, 104, and 106 and work coordination server 110 may comprise a computer such as computer 902 of Figure 9. In the example shown, computer 902 includes a communication interface 904, such as a network interface card, to provide network connectivity to other computers. The computer 902 further includes a processor 906, which may comprise one or more processors and/or cores. The computer 902 also includes a memory 908 and non-volatile storage device 910. In various embodiments, techniques disclosed herein enable one or both of the processor 906 and the memory 908 to be used more efficiently to determine predicted/expected values for missing entries in a large, sparsely-populated data matrix. 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101. 

Claim 2
	Claim 2 recites:

2. The system of claim 1, wherein the processor is configured to split the matrix into a plurality of chunks at least in part by computing a target number of entries per chunk.

	Applicant’s Claim 2 merely teaches computing a target number of entries per chunk. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

3. The system of claim 2, wherein the processor is configured to compute the target number of entries per chunk by determining a total number of entries having data values by a number of computers, processors, or threads.

	Applicant’s Claim 3 merely teaches determining a total number of entries having data values. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

4. The system of claim 1, wherein the processor is configured to determine that the matrix is sparsely populated.

	Applicant’s Claim 4 merely teaches determining that the matrix is sparsely populated. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

5. The system of claim 4, wherein the processor is configured to determine that the matrix is sparsely populated by comparing a total number of entries having data values to a size of the matrix.

	Applicant’s Claim 5 merely teaches comparing a total number of entries having data values to a size of the matrix. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

7. The system of claim 6, wherein the processor is further configured to compute column counts and row counts reflecting for each column and row, or portion thereof not yet assigned to a chunk, respectively, a number of entries having data values in that column, row, or portion thereof.

	Applicant’s Claim 7 merely teaches computing column counts and row counts reflecting for each column and row, or portion thereof not yet assigned to a chunk. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

8. The system of claim 1, wherein the matrix comprises a sparse set of ratings by each of a plurality of users and wherein the predicted values comprise predicted ratings, and wherein the processor is further configured to use the predicted ratings to determine a recommendation for a user.

	Applicant’s Claim 8 merely teaches predicted ratings in a matrix. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “9. A computer-implemented method, comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 9 that recite abstract ideas?

	YES. The following limitations in Claim 9 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

splitting a matrix having a plurality of entries having data values and a plurality of entries for which there are no data values into a plurality of chunks balanced based at least in part on workloads of a plurality of work computers and a distribution of entries across the matrix, and by iteratively adding a column or a row to a chunk until a next column or row would result in an aggregate number of entries having data values that exceeds a target number of entries per chunk;

using the processor to send each of the respective chunks to a respective worker computer of the plurality of work computers, processor, or thread configured to perform alternative least squares (ALS) processing with respect to the chunk to improve workload balance of hardware components of the plurality of work computers, wherein a number of the respective worker computer, processor, or thread available to perform the ALS processing is associated with the target number of entries per chunk;

receiving at the processor results from each of the respective worker computer, processor, or thread; and

combining the respective results to determine a predicted value for at least a subset of the missing entries of the matrix.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following “additional elements”:
	(1) computer, processor, or thread

	A “computer, processor, or thread” is a broad term that includes general purpose computers. Applicant’s Specification recites:

[0034] Figure 9 is a block diagram illustrating an embodiment of a computer system configured to split a sparsely populated matrix into balanced chunks based on observation topology. In various embodiments, techniques disclosed herein may be implemented on a general purpose or special purpose computer or appliance, such as computer 902 of Figure 9. For example, one or more of the worker computers 102, 104, and 106 and work coordination server 110 may comprise a computer such as computer 902 of Figure 9. In the example shown, computer 902 includes a communication interface 904, such as a network interface card, to provide network connectivity to other computers. The computer 902 further includes a processor 906, which may comprise one or more processors and/or cores. The computer 902 also includes a memory 908 and non-volatile storage device 910. In various embodiments, techniques disclosed herein enable one or both of the processor 906 and the memory 908 to be used more efficiently to determine predicted/expected values for missing entries in a large, sparsely-populated data matrix. 

This “computer, processor, or thread” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) computer, processor, or thread

	A “computer, processor, or thread” is a broad term that includes general purpose computers. Applicant’s Specification recites:

[0034] Figure 9 is a block diagram illustrating an embodiment of a computer system configured to split a sparsely populated matrix into balanced chunks based on observation topology. In various embodiments, techniques disclosed herein may be implemented on a general purpose or special purpose computer or appliance, such as computer 902 of Figure 9. For example, one or more of the worker computers 102, 104, and 106 and work coordination server 110 may comprise a computer such as computer 902 of Figure 9. In the example shown, computer 902 includes a communication interface 904, such as a network interface card, to provide network connectivity to other computers. The computer 902 further includes a processor 906, which may comprise one or more processors and/or cores. The computer 902 also includes a memory 908 and non-volatile storage device 910. In various embodiments, techniques disclosed herein enable one or both of the processor 906 and the memory 908 to be used more efficiently to determine predicted/expected values for missing entries in a large, sparsely-populated data matrix. 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

10. The method of claim 9, wherein the matrix is split into a plurality of chunks at least in part by computing a target number of entries per chunk.

	Applicant’s Claim 10 merely teaches computing a target number of entries per chunk. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

11. The method of claim 10, wherein the target number of entries per chunk is computed at least in part by determining a total number of entries having data values by a number of computers, processors, or threads.

	Applicant’s Claim 11 merely teaches determining a total number of entries having data values. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

12. The method of claim 9, further comprising determining that the matrix is sparsely populated.

	Applicant’s Claim 12 merely teaches determining that the matrix is sparsely populated. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

13. The method of claim 12, wherein the matrix is determined to be sparsely populated by comparing a total number of entries having data values to a size of the matrix.

	Applicant’s Claim 13 merely teaches comparing a total number of entries having data values to a size of the matrix. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Claim 15 recites:

15. The method of claim 14, further comprising computing column counts and row counts reflecting for each column and row, or portion thereof not yet assigned to a chunk, respectively, a number of entries having data values in that column, row, or portion thereof.

	Applicant’s Claim 15 merely teaches computing column counts and row counts. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

16. The method of claim 9, wherein the matrix comprises a sparse set of ratings by each of a plurality of users and wherein the predicted values comprise predicted ratings, and wherein the predicted ratings are used to determine a recommendation for a user.

	Applicant’s Claim 16 merely teaches the composition of a mathematical matrix. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “17. A computer program product embodied in a non-transitory computer readable medium and comprising computer instructions for…” Therefore, it is a “non-transitory computer readable medium” (or a “product of manufacture”), which is a statutory category of invention. 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 17 that recite abstract ideas?

	YES. The following limitations in Claim 17 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

splitting a matrix having a plurality of entries having data values and a plurality of entries for which there are no data values into a plurality of chunks balanced based at least in part on workloads of a plurality of corresponding work computers and a distribution of entries across the matrix, and by iteratively adding a column or a row to a chunk until a next column or row would result in an aggregate number of entries having data values that exceeds a target number of entries per chunk;  

sending each of the respective chunks to a respective worker computer of the plurality of work computers, processor, or thread configured to perform alternative least squares (ALS) processing with respect to the chunk to improve workload balance of hardware components of the plurality of work computers, wherein a number of the respective worker computer, processor, or thread available to perform the ALS processing is associated with the target number of entries per chunk;

receiving results from each of the respective worker computer, processor, or thread; and

combining the respective results to determine a predicted value for at least a subset of the missing entries of the matrix.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following “additional elements”:
	(1) computer, processor, or thread

	A “computer, processor, or thread” is a broad term that includes general purpose computers. Applicant’s Specification recites:

[0034] Figure 9 is a block diagram illustrating an embodiment of a computer system configured to split a sparsely populated matrix into balanced chunks based on observation topology. In various embodiments, techniques disclosed herein may be implemented on a general purpose or special purpose computer or appliance, such as computer 902 of Figure 9. For example, one or more of the worker computers 102, 104, and 106 and work coordination server 110 may comprise a computer such as computer 902 of Figure 9. In the example shown, computer 902 includes a communication interface 904, such as a network interface card, to provide network connectivity to other computers. The computer 902 further includes a processor 906, which may comprise one or more processors and/or cores. The computer 902 also includes a memory 908 and non-volatile storage device 910. In various embodiments, techniques disclosed herein enable one or both of the processor 906 and the memory 908 to be used more efficiently to determine predicted/expected values for missing entries in a large, sparsely-populated data matrix. 

This “computer, processor, or thread” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) computer, processor, or thread

	A “computer, processor, or thread” is a broad term that includes general purpose computers. Applicant’s Specification recites:

[0034] Figure 9 is a block diagram illustrating an embodiment of a computer system configured to split a sparsely populated matrix into balanced chunks based on observation topology. In various embodiments, techniques disclosed herein may be implemented on a general purpose or special purpose computer or appliance, such as computer 902 of Figure 9. For example, one or more of the worker computers 102, 104, and 106 and work coordination server 110 may comprise a computer such as computer 902 of Figure 9. In the example shown, computer 902 includes a communication interface 904, such as a network interface card, to provide network connectivity to other computers. The computer 902 further includes a processor 906, which may comprise one or more processors and/or cores. The computer 902 also includes a memory 908 and non-volatile storage device 910. In various embodiments, techniques disclosed herein enable one or both of the processor 906 and the memory 908 to be used more efficiently to determine predicted/expected values for missing entries in a large, sparsely-populated data matrix. 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101. 

Claim 18
	Claim 18 recites:

18. The computer program product of claim 17, wherein the matrix is split into a plurality of chunks at least in part by computing a target number of entries per chunk.

	Applicant’s Claim 18 merely teaches computing a target number of entries per chunk. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

19. The computer program product of claim 18, wherein the target number of entries per chunk is computed at least in part by determining a total number of entries having data values by a number of computers, processors, or threads.

	Applicant’s Claim 19 merely teaches determining a total number of entries having data values. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Claim 20 recites:

20. The computer program product of claim 17, further comprising computer instructions for determining that the matrix is sparsely populated at least in part by comparing a total number of entries having data values to a size of the matrix.

	Applicant’s Claim 20 merely teaches comparing a total number of entries having data values to a size of the matrix. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Response to Arguments
	Applicant's arguments filed 29 AUG 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues:

Argument 1
Claim 1 recites in part “split the matrix into a plurality of chunks balanced based at least in part on workloads of a plurality of work computers and a distribution of entries across the matrix,” (emphasis added), such as to the worker computers 102, 104, and 106 of FIG. 1.

	The matrix is a mathematical construct. Splitting the matrix is a mathematical operation. Performing the splitting operation “…based…on workloads…” is merely considering workload data as input during the mathematical operation.
	Therefore, the limitation is purely mathematical.
	Applicant’s argument is unpersuasive.
	The rejection stands.

Argument 2
Moreover, paragraph [0022] discloses that the “[r]esulting chunks each having nearly the same number of entries are distributed for processing to the worker computers, processors, and/or threads, e.g., worker computers represented by computers 102, 104, and 106 in the example shown in FIG. 1.”

Claim 1 further recites “send each of the respective chunks to a respective worker computer of the plurality of work computers.” (Emphasis added.) In that regard, the system of claim 1 splits an initial matrix into multiple chunks, and sends each chuck to a corresponding worker computer of a plurality of worker computers to perform multi-computer processing on the matrix.

Applicant respectfully directs the Examiner to paragraph [0033] of the application which states that “[s]plitting the matrix using techniques disclosed herein, as in the example 802 shown in FIG. 8, results in chunks having a more balanced workload and enables the overall solution to be obtained more quickly, since the worker computers, processors, or threads each have a substantially similar amount of processing work to complete.” (Emphasis added.) Applicant respectfully notes that the recitations of claim 1 disclose performing operations including splitting the matrix into a plurality of chunks based at least in part on the workloads of a plurality computers to “improve workload balance of hardware components of the plurality of work computers,” which is a practical application of muti-computer processing operations. As such, claim 1 is not directed to a judicial exception and is subject matter eligible.

	The splitting operation merely improves the data…not the actual operation of the “worker computers” themselves. The operation splits the input data before the “worker computers” actually operate on the split data. The claimed splitting operation only determines where the input data for the “worker computers” go.
	Further, the splitting operation is purely mathematical.
	Applicant’s argument is unpersuasive.
	The rejection stands.

Argument 3
Applicant respectfully notes that claim 1 recites performing the above-quoted operations to at least “improve workload balance of hardware components of the plurality of work computers,” which improves muti-computer processing operations by “balanc[ing] workload [among the multiple work computers] and enable[ing] the overall solution to be obtained more quickly” as disclosed in paragraph [0033] of the specification. Applicant respectfully submits that even if claim 1 is directed to a judicial limit, the recitations of claim 1 “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception” as stated on page 11 of the 2019 Update.

	Applicant merely repeats the prior argument.
	The splitting operation merely improves the data…not the actual operation of the “worker computers” themselves. The operation splits the input data before the “worker computers” actually operate on the split data. The claimed splitting operation only determines where the input data for the “worker computers” go.
	Further, the splitting operation is purely mathematical.
	Applicant’s argument is unpersuasive.
	The rejection stands.

Argument 4
Applicant further submits that claim 1 also recites operations that not only improve multi- computer processing, but also the functioning of each computer utilized in multi-computer processing operations, which are achieved by balancing the workload among the computers, and reducing the workload on and processing performed by each individual computer relative to the other computers. Similar to the claim at issue in SRI International, Inc. v. Cisco Systems, Inc., claim 1 utilizes a plurality of network computers to improve the workload balance of hardware components of the plurality of work computers, which constitutes an improvement over existing processing operations of large matrix data sets. Applicant respectfully submits that claim 1 of the application should also be found to be subject matter eligible as did the claims at issue in SRI International, Inc. v. Cisco Systems, Inc. As such, claim 1 is not directed to a judicial exception and is subject matter eligible.

	Again, Applicant repeats the first argument.
	The splitting operation merely improves the data…not the actual operation of the “worker computers” themselves. The operation splits the input data before the “worker computers” actually operate on the split data. The claimed splitting operation only determines where the input data for the “worker computers” go.
	Further, the splitting operation is purely mathematical.
	Applicant’s argument is unpersuasive.
	The rejection stands.

Argument 5
Claims 9 and 17 also have been amended to recite similar recitations. As such, claims 9 and 17 are also subject matter eligible for at least the reasons set forth with respect to claim 1.

	Similar arguments for similar independent claims 9 and 17 are similarly unpersuasive.
	The rejections stand.

Argument 6
According to the above, claims 1, 9, and 17 comply with 35 U.S.C. § 101. Applicant further submits that dependent claims 2-5, 7-8, 10-13, 15-16, and 18-20 also comply with 35 U.S.C. § 101. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection of claims 1-5, 7-13, and 15-20 under 35 U.S.C. § 101.

	Arguments for the independent claims were unpersuasive. Accordingly, there is no eligible matter in the independent claims that may be incorporated by reference to the dependent claims.
	Applicant’s argument is unpersuasive.
	The rejection stands.







Conclusion
	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
05 SEP 2022